internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------- ---------------------------------- ------------------------------------- -------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-103728-08 date date ------------------------------------------------------------------------- ----------------------------------- taxpayer lx state x puc ------------------------------------------------------ state y puc -------------------------------------------------- parent buyer units year x ----------------------------------------- ---------------------------------------- ------------------------------------------------------------------------------ ------- date date date --------------------------- ---------------------------- ------------------ date date date ---------------------------- --------------------------- ------------------------ dear ----------------- this responds to your request for a private_letter_ruling dated date specifically you have asked us to rule that under sec_61 of the internal_revenue_code certain amounts in a segregated fund derived from a disposition of property are not includible in taxpayer’s gross_income facts a background taxpayer is organized as a state x public electric utility subject_to the regulatory jurisdiction of state x puc state y puc and the federal energy regulatory commission ferc taxpayer is a wholly-owned subsidiary of parent and joins in the consolidated federal_income_tax return filed for the affiliated_group of parent on a calendar_year basis taxpayer and parent use the accrual_method of accounting plr-103728-08 prior to the sale transaction discussed in this ruling_request taxpayer was the owner of lx lx consists of two units unit and unit and includes supporting facilities which serve each of the two units to an equal degree b the transaction on date taxpayer and buyer entered into an asset sale agreement asa whereby buyer agreed to purchase unit and unit of lx the asa was made subject_to the satisfaction of certain conditions and receipt of approvals by various governmental authorities including the approval of the aforementioned regulators taxpayer represents that it sold lx for the benefit of its customers state x puc approved the sale because it determined that buyer could operate lx more efficiently than taxpayer to assure that the sale benefited its customers taxpayer agreed with the regulatory commissions that any book gain the excess of the amount_paid by buyer for lx over taxpayer’s adjusted_basis in lx as determined for financial_accounting purposes on the sale of lx and the excess decommissioning proceed sec_1 would accrue to the benefit of its customers while the details of this agreement were not spelled out at the time the sale was negotiated the mandate that the customers rather than taxpayer would benefit from the book gain and the excess decommissioning proceeds was established prior to the commencement of any negotiations for the sale of lx and prior to the approval requests filed with the regulatory commissions state x puc and state y puc each issued their orders approving the sale of lx on date ferc issued its order approving the sale on date state x puc in its sale order granted approval for the sale in accordance with the terms of the asa as modified by certain conditions that it imposed however state x puc delayed making a decision as to the proper disposition of the book gain from the sale and the excess decommissioning proceeds subject_to its jurisdiction until a later state x puc proceeding the sale of lx closed on date at closing buyer transferred the sale proceeds to a segregated bank account the segregated fund the trustee of the nuclear decommissioning funds pertaining to lx similarly managed the sale of the assets in the decommissioning funds and deposited the portion of the funds that were not to be transferred to buyer in the segregated fund as authorized by the regulators the term excess decommissioning proceeds refers to the gain portion of taxpayer’s non-qualified decommissioning funds nqdf’s taxpayer’s nqdf’s were not transferred to buyer as part of the sale of lx rather those amounts were required by the regulators to be refunded to customer moreover to the extent the nqdf held investments in stock or other_securities the securities were required to be sold prior to the customer refunds taxpayer believes that the gain on such sales is not includible in gross_income on the same grounds that it asserts for not including book gain from the sale of lx prior to the sale taxpayer maintained two qualified decommissioning funds and four nonqualified decommissioning funds only a portion of the assets of the qualified decommissioning funds was plr-103728-08 taxpayer removed an amount from the segregated fund equal to its book basis in lx taxpayer’s adjusted_basis in lx as determined for financial_accounting purposes the proceeds that remained in the segregated fund the remaining segregated fund amount designated to be refunded to customers consist of a the book gain attributable to the sale of lx and b the decommissioning proceeds required to be refunded to customers less c the costs incurred by taxpayer in connection with the sale the transaction costs also all of the interest earned on the net_proceeds that accumulates in the segregated fund is for the benefit of customers on date state x puc issued an interim order regarding the remaining segregated fund amount allocable to taxpayer’s state x customers the interim order provided as follows the book gain from the sale of lx shall be segregated from the internal funds of the utility and not co-mingled with other utility funds taxpayer shall refund all of the remaining segregated fund amount and any interest relating to such amount to customers in accordance with a plan approved by the commission and the segregated fund shall remain under the oversight of the commission until the entirety of the fund is fully distributed to customers on date state x puc issued a final order regarding the remaining segregated fund amount allocable to state x customers the final order provided that such amount would be returned to taxpayer’s customers entirely though bill credits provided over a three-year period in addition state y puc ordered that the portion of the remaining segregated fund amount allocable to state y customers be refunded to customers as a bill credit over an 18-month period finally ferc ordered that the remaining segregated fund amount allocable to ferc customers be refunded in a one-time payment via either check or a bill credit in year x transferred to buyer in the sale and none of non-qualified funds were transferred to buyer all of the non- qualified decommissioning funds and a portion of the qualified decommissioning funds are being refunded to customers and are held in the segregated fund however taxpayer has asked for a ruling only with respect to the portion of such refund consisting of the gain derived from the sale of securities held by the non-qualified decommissioning funds the transaction costs include out-of-pocket expenses that were incurred in evaluating strategic options for lx the costs of conducting the auction process used in the sale such as fees and expenses of attorney and consultants who assisted in soliciting and evaluating bids negotiating the transaction drafting the documents and other activities directly associated with the sale transaction costs also included the cost of obtaining regulatory approvals terminating a relationship with the operator of lx and of transferring employees to the new owner of lx plr-103728-08 taxpayer has requested rulings that the portion of the remaining segregated fund amount consisting of the book gain from the sale of lx plus the gain portion of the decommissioning funds less the aforementioned transaction costs and the interest that accrues on the amounts in the segregated fund are not includible in taxpayer’s gross_income law and analysis sec_61 of the code defines gross_income as all income from whatever source derived sec_61 specifically refers to gains derived from dealings in property as an item_of_gross_income under sec_1_61-6 of the income_tax regulations gain realized on the sale_or_exchange of property is included in gross_income unless excluded by law sec_1001 provides that a taxpayer’s gain from a sale of property is the excess of the amount_realized on the sale over the adjusted_basis of the property sold under sec_1001 the amount_realized from a sale of property is the sum of money received plus the fair_market_value of the other_property received in general gain must be recognized in the year_of_sale unless a provision of the code provides otherwise in the present case the taxpayer has requested a ruling that the book gain is not taken into account in determining gain on the sale of lx and thus not included in taxpayer’s gross_income the taxpayer argues that the book gain while paid_by buyer was not received by taxpayer because the book gain was required to be placed in the segregated fund and the taxpayer was obligated to refund it with interest to its customers for the same reasons taxpayer also asks that we rule that the gain derived from decommissioning funds and the interest accruing on the amounts in the segregated fund are not required to be included in the taxpayer’s gross_income 286_us_417 holds that amounts received under a claim of right and without restriction as to their disposition constitute income in the year of receipt even though the taxpayer later might be required to restore an equivalent amount however where a taxpayer is obligated to dispose_of the money it receives in a certain way accruing no benefit to itself the funds are not includible in the taxpayer's gross_income see 51_f2d_939 8th cir accordingly for amounts to be included in gross_income the taxpayer must have both a claim of right to such amounts and they must be received without restriction the supreme court has consistently upheld the claim-of-right doctrine see eg 340_us_590 and 345_us_278 a similar analysis applies in determining whether a taxpayer received an amount for purposes of determining the taxpayer’s gain on a sale of property plr-103728-08 in the present case the book gain amount_paid by buyer from the sale of lx along with the gain derived from the decommissioning funds were not received under a claim of right or without restriction as to their disposition from the beginning when the regulators approved the sale of lx it was always understood by the regulators and taxpayer that all of these gains were the property of the customers and that only the customers would enjoy the economic benefit of those gains these amounts were set_aside and the taxpayer was always accountable to the regulator for the way in which they were administered and distributed in addition even the interest derived from these proceeds must be paid to the customers with respect to the excess decommissioning proceeds taxpayer was also required prior to the sales that generated the excess decommissioning proceeds to place such amounts in the segregated fund so it could be refunded with interest to customers consistent with the holding of north american oil consolidated the supreme court has also stated that economic benefits qualify as income if they are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 in the present case there is no evidence of the existence of any economic benefit derived by taxpayer in the book gain from the sale or the excess decommissioning proceeds the three characteristics of income mentioned in glenshaw glass are lacking because it is the customers who are entitled to the book gain from the sale of the lx units the excess decommissioning proceeds and the interest on such amounts earned in the segregated fund it can hardly be maintained that taxpayer has received an accession to wealth that was clearly realized under the rules set out by the regulators these amounts are those of the customers not of taxpayer also because of the regulators’ control_over the money while retained in the segregated account and their required remittance in the form of bill credits and by cash payments to customers taxpayer lacks complete dominion over these funds indianapolis power light 493_us_203 is an example of the application of the principle that an amount is not received by a taxpayer as its income unless the amount is an undeniable accession to wealth clearly realized and over which the taxpayer has complete dominion in indianapolis power an electric utility indianapolis power light or ipl required certain customers with suspect credit to make deposits to insure prompt payment of future utility bills the customer was entitled to a refund of the deposit after making timely payments for several months or satisfying a credit test the customer could choose to take the refund by cash or check or to apply the refund against future bills the deposits were commingled with other receipts and at all times were subject_to ipl's unfettered use and control the service argued the deposits were advance_payments immediately includable in income ipl argued they were analogous to loans and as such not taxable the court reasoned that the distinction between advance_payments and loans was one of degree rather than kind id pincite while both bestow economic benefits to the recipient economic benefits qualify as income plr-103728-08 only if they are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion id pincite quoting commissioner v glenshaw glass co supra the key to determining whether a taxpayer enjoys complete dominion over a given sum is whether the taxpayer has some guarantee that he will be allowed to keep the money indianapolis power light pincite the proper focus is on the rights and obligations of the parties at the time the payment was made id pincite because ipl's customers controlled the ultimate disposition of the deposit and had not committed to purchasing any electricity at the time the deposit was made the court found that ipl had no guarantee that it would be allowed to keep the money and held that the deposit amount was not income many cases have applied the above principles discussed in indianapolis power in determining whether amounts received by a taxpayer are includible in gross_income at the time of receipt these cases have consistently held that funds received by a taxpayer with an unequivocal statutory or regulatory duty to repay them and without the taxpayer otherwise receiving any economic benefit are not includible in gross_income in 204_f2d_160 9th cir a telephone utility was authorized by its regulatory commission to collect additional funds from customers in and through increased rates in order to curtail demand the commission indicated that the additional funds were not being received as additional revenue or collected for the taxpayer's benefit also the amounts collected could not inure to the benefit of the taxpayer's shareholders rather the amounts were paid into a special account over which the commission held ultimate control until these additional funds were held to be not includible in the taxpayer's gross_income in and but includible when made available to the taxpayer in in 792_f2d_683 7th cir rate increases collected by the taxpayer utility pursuant to a state commerce commission's order to discourage consumption were not includible in gross_income in the years received because such increases were not intended to enrich nor be retained by the taxpayer the taxpayer was required to repay these extra amounts to customers in later years in the form of bill credits even though the customers obtaining the benefit of the repayments were not the same customers who had paid the increased rates this result was based on the rationale that the utility was only a custodian of these overcharges with no greater beneficial_interest in the revenues collected than a bank has in money deposited with it id pincite from the time that the overcharge was first ordered in it was clear to all parties that these amounts could not be retained by the taxpayer a number of cases address the tax consequences of fuel overrecoveries to the utilities collecting them in 125_f3d_1442 fed cir fuel cost overrecoveries received were excludable because the taxpayer had a statutory obligation to repay such amounts to customers thus the taxpayer did not have unrestricted dominion and control_over such amounts when plr-103728-08 received the court reasoned that it did not matter whether the amounts were refunded by check to customers or offset against customers' bills because either method had the same effect in 114_tc_587 overrecoveries of estimated fuel and energy conservation costs were excludable because the utility did not have complete dominion and control_over such amounts upon receipt regulatory authority required the taxpayer to return overrecoveries with interest to customers as in the present case with the book gain on the sale of lx the repayment mechanism afforded the utility no opportunity to benefit from overrecoveries and the utility was subject_to a fixed and certain liability to refund overrecoveries that were determinable when the funds were received similarly in cinergy corp v united_states fed cl the taxpayer was not required to recognize fuel cost overrecoveries as income when received because it was required to return overrecoveries to its customers and it lacked complete dominion over the funds as evidenced by the fact that the time and method of refund was controlled by the regulatory authorities and the taxpayer was required to make monthly reconciliation of these accounts to the regulators see also 210_f2d_367 4th cir cert_denied 347_us_1014 676_fsupp_151 w d mich electric energy inc v united_states cl_ct 16_tc_988 and 67_tc_333 these cases may be contrasted with 841_f2d_1108 fed cir cert_denied 488_us_952 in which surcharges paid_by customers to finance construction of a power plant were includible in the utility’s taxable_income the court so held even though the surcharges were to be unconditionally refunded as a matter of regulatory policy over a 30-year period to customers through rate reductions after the plant’s construction id pincite these amounts were income to the utility because the court identified no unequivocal contractual statutory or regulatory duty to repay the taxpayer had no duty to pay interests on the amounts collected the taxpayer was using the money so derived to fund plant construction and so was more than a mere custodian and the taxpayer obviously benefited from the transaction id pincite the facts of the present case bear greater similarity to those of mutual telephone co v illinois power co v commissioner and indianapolis power light than united_states to iowa southern utilities co the book gain derived from the sale of lx was reserved from the beginning in the regulatory orders approving the sale for the benefit of the in revrul_2003_39 2003_17_irb_811 the service accepted the holdings in houston industries florida progress and cinergy corp and concluded that fuel cost and energy conservation cost overrecoveries are not includible in gross_income in the year of the overrecovery in cases involving facts substantially_similar to those in these three cases plr-103728-08 customers and not taxpayer also the gain derived from the decommissioning funds and the interest in the segregated fund accrued to the benefit of the customers these amounts will be paid to the customers and not to taxpayer under these circumstances the book gain amounts the gain from the decommissioning funds and interest attributable to such amounts were not received under a claim of right nor were they undeniable accessions to wealth clearly realized and over which taxpayer had complete dominion ruling based on the facts submitted and the representations made we rule as follows the amounts in the segregated fund consisting of the book gain from the sale of lx and the gain from decommissioning funds are not taken into account in determining taxpayer’s gross_income under sec_61 in addition interest that accrues on such amounts while in the segregated fund is not includible in gross_income caveat s except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-103728-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting enclosure s
